Citation Nr: 1013859	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and November 2004 
rating decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In pertinent 
part of the September 2004 decision, the RO denied service 
connection for PTSD.  By way of the November 2004 rating 
decision the RO continued the denial for service connection 
for PTSD. 

In February 2006 Statement of the Case (SOC) the RO 
recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and alcoholic or substance abuse.  The Board notes that 
primary diagnosed disabilities of drug or alcohol abuse are 
not disabilities for which service connection can be granted.  
38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  There is no credible supporting evidence that a claimed 
in-service stressor occurred; any recorded diagnosis of PTSD 
is not based on a stressor event corroborated by independent 
and credible supporting evidence.   

3.  Depression and bipolar disorder were not shown during 
service or until years after service, and any diagnosed 
psychiatric disorder (other than PTSD) has not been related 
to any verified aspect of the Veteran's period of service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, 
to include PTSD, that is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
September 2003 and September 2005 correspondences.  These 
letters detailed the elements of a service connection claim, 
described the evidence and information necessary to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
The Board notes that special development is required when 
PTSD claim is based on a stressor of alleged physical or 
sexual assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998); Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part 
III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  The September 
2005 correspondence informed the Veteran of the appropriate 
evidence for a sexual assault claim. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO did not inform 
the Veteran; however, the Board finds that the omission is 
harmless.  
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  Therefore there is accordingly no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess.  
 
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The Board notes that under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that the Veteran's acquired 
psychiatric disorder, including PTSD, is related to the 
Veteran's period of military service.  38 U.S.C.A. §§  1101, 
1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a).

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for PTSD since there is no evidence of a 
verified in-service stressor.  Throughout the pendency of the 
appeal the Veteran has asserted that her stressors were of a 
sexual assault either by her superiors, which included her 
Drill Sergeants and First Sergeant, or by her then husband, 
who was also in the military.  At the outset the Board notes 
that the Veteran also stated stressors that occurred from 
November 1984 to January 1992; however, since the events of 
this time period are after the Veteran's discharge from 
service, they can not be considered inservice stressor 
events. 

The Board notes that where the Veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the Veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors and her testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).   If the claim for PTSD is based upon personal 
assault, there are a number of types of evidence that may be 
considered in support of the claimed stressor incident even 
though the incident is not mentioned in the service personnel 
or medical records.  See M21-1, Part III, par. 5.14d; see 
also Cohen v. Brown, 10 Vet. App. 128 (1997) and YR v. West, 
11 Vet. App. 393, 399 (1998).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians, pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).  When the 
claimed PTSD stressor is physical or sexual assault in 
service, credible supporting evidence may consist of a 
medical opinion, based on review of the evidence that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

After a careful review of the Veteran's claims file the Board 
finds that the Veteran's stressors fall into two categories: 
those that deal with her Drill Sergeants during basic 
training and then her Sergeant while stationed at Fort Bliss 
in Texas from August 1982 to August 1983, and those that deal 
with her ex-husband.  The Board will deal with each of the 
categories separately.  The Veteran has asserted that she was 
sexually assaulted in May 1979 by her inprocessing Sergeant 
and that her Drill Sergeants created an atmosphere of sexual 
harassment during basic training.  She asserted that from May 
1979 to August 1979, when she was in basic training and in 
advanced individual training, female privates slept with 
Drill Sergeants in order to gain special privileges that 
included pizza delivery, shopping, and partying.  She stated 
that she was approached but was not sexually assaulted by the 
Drill Sergeants.  She still felt exploited and felt that 
those privates who did sleep with the Drill Sergeants were 
treated differently.  She reported that she told her parents 
about the Drill Sergeant's behavior.  In October 2003 
statements, the Veteran's parents indicated that the Veteran 
called and told them about the Drill Sergeants behavior and 
that the Veteran's father then called the Drill Sergeant who 
said that they would get her home safely.  The Veteran also 
reported that she and other privates filed a report with the 
Inspector General.  At one point during the appeal, the 
Veteran stated that she never heard anything from the 
Inspector General and at another point she stated that the 
Drill Sergeants were demoted to privates.  She also asserted 
that she was sexually harassed when she was stationed in Fort 
Bliss, Texas from August 1982 to August 1983 by her First 
Sergeant.  She stated that her First Sergeant told her to not 
have more kids, changed her MOS to orderly room clerk, made 
her do motor pool cleaning, and had her come in after hours.  
She stated that her then husband confronted her Sergeant and 
reported him to the Battalion Commander, and she indicated 
that the First Sergeant denied the allegations. 

After a careful review of the evidence of record pertaining 
to the Veteran's reported stressors that deal with her 
superiors, the Board finds that these stressors have not been 
verified.  In order to verify these stressors, the RO 
contacted the Commander of the Office of the Staff Judge 
Advocate in May 2004 to see if there were any records 
pertaining to any complaints or investigations.  No records 
were found.  In addition, the Veteran's service personnel 
records were silent for the other indicators of a problem, 
including the following:  any request for a transfer to 
another military duty assignment; deterioration in work 
performance; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  Instead her service personnel records appear to 
show a consistently positive military career.  She was 
promoted to a Specialist Four in April 1981 and that she 
received the Good Conduct Medal for exemplary behavior, 
efficiency, and fidelity from May 1979 to May 1982.  In 
addition, the Board notes that while the Veteran's parents 
submitted statements in October 2003 indicating that the 
Veteran reported the Drill Sergeants behavior to them; these 
statements alone, without more specific information, cannot 
equate to circumstances surrounding the claimed event or 
otherwise serve to independently corroborate that a sexual 
assault took place as reported by the Veteran.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that since claimed stressors are not related 
to combat, the Veteran's statements, without more, will not 
be enough to establish the occurrence of the alleged 
stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   Therefore, 
service connection must be denied for PTSD based on the 
alleged stressors by the Veteran's superiors.  

The Veteran also asserts that her relationship with her now 
ex-husband was an in-service stressors.  The Veteran met and 
married her husband when she was stationed in Korea.  She met 
her husband in September 1979 and they were married in June 
1980.  She stated that during her tour in Korea she was 
introduced to the black market and was tricked into using her 
rations for liquor.  She also stated that her tour in Korea 
was a party that never ended.  She noted that her drug abuse 
began in Korea, and that when she was there she was called 
names by the male soldiers.  She asserted that during her 
relationship with her husband he became physically and 
emotionally abusive.  She stated he gave her a sexually 
transmitted disease and broke her ankles.  The Board notes 
that the Veteran's service treatment records showed that in 
November 1981 she was seen for an injury to her ankle; 
however, it was noted that her injury was a result of jumping 
up and landing on it the wrong way.  She was seen again in 
December 1981 for an ankle injury that resulted from running 
during PT.  The Board also notes that the RO contacted the 
Junction City, Kansas Police Department to see if there were 
police reports from her claimed abuse; however, in April 2004 
and July 2004 the Police Department stated that they were 
unable to locate records and if the arguments were just 
verbal those reports would have been destroyed.  The file 
lacks evidence to verify the reported stressors dealing with 
her ex-husband.

The Board finds that there is no evidence of record to 
support or otherwise verify her alleged in-service stressors.  
The Veteran has not submitted any other competent evidence-
such as statements from former service comrades-to support 
her assertions or to otherwise verify any claimed in-service 
event or incident.  Without such support and given the 
absence of independent corroboration of the service events 
identified by the Veteran, the Board finds that there is no 
evidence on file that can verify the Veteran's reported 
stressor events.  For lack of a verified stressor event 
during service, the Veteran's claim for service connection 
for PTSD related to sexual assault must be denied. 

The Board notes that although the Veteran does not have a 
verified in-service stressor she does have diagnoses of PTSD.  
Some of those diagnoses relate to her military service and 
some relate to childhood sexual abuse.  A June 2004 VA 
treatment note stated that the Veteran had a history of 
childhood PTSD that included sexual trauma.  The treatment 
note also noted a history of in-service sexual trauma and 
substance abuse.  A September 2004 VA treatment note 
diagnosed the Veteran with PTSD from civilian life and from a 
military setting in noncombat time during basic training and 
military sexual trauma experience.  An April 2006 Vet Center 
Social Survey stated that the Veteran had a diagnosis of PTSD 
due to traumatic experiences.  A March 2007 VA treatment note 
stated that the Veteran had a history of PTSD that was of 
childhood origin.  In June 2008 a readjustment counseling 
therapist from the Vet Center stated the Veteran initially 
exhibited symptoms of bipolar disorder when she began 
treatment in December 2005 and that she had a concurrent 
substance dependence diagnosis.  After the Veteran's bipolar 
symptoms were treated with medication and psychotherapy, and 
she became abstinent from drugs and alcohol, it became 
clearer that she was experiencing chronic and severe PTSD 
symptoms.  The therapist opined that it was at least as 
likely as not that the Veteran's military sexual trauma and 
subsequent marriage to an abusive soldier aggravated her 
vulnerability to develop PTSD, and she indicated that she 
assumed the years of substance abuse were the Veteran's 
attempt to manage her symptoms on her own.  She further 
stated that it seemed the Veteran had a life long issue with 
anxiety, depression, poor self-esteem, and difficulty with 
interpersonal relationships, and that the incidents the 
Veteran described in the military most likely compounded her 
already existent issues of abuse.  

The Board finds that these diagnoses of PTSD relate the 
Veteran's diagnosis not only to her reported (but unverified) 
in-service sexual assault but also (and in some cases, only) 
to her childhood sexual abuse.  Since it was noted above that 
the claims file contains nothing to verify the occurrence of 
these events other than the Veteran's descriptions, the Board 
finds that these diagnoses were based on the Veteran's own 
statements.  The Board is not required to accept doctor's 
opinions that are based only upon the Veteran's recitation of 
history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In addition, 
just because a physician or other health care professional 
accepted the Veteran's description of her active service 
experiences as credible and diagnosed the Veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Board notes that a careful review of the Veteran's claims 
file revealed diagnoses of psychiatric disorders other than 
PTSD.  These are bipolar disorder and depression.  The Court 
has recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Board finds that the preponderance of the evidence is against 
a grant of service connection for bipolar disorder and 
depression.  The Veteran's service treatment records are 
silent for a diagnosis of bipolar disorder or depression 
during service or for many years after service.  The Veteran 
was discharged from service in 1983 and she was not diagnosed 
with depression or bipolar disorder until 2002, this lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  The Board 
notes that some of the Veteran's treatment records, 
specifically treatment notes in June 2004 and April 2006, 
state that her bipolar disorder was by history of the 
Veteran. 

In addition to the lack of any records of a psychiatric 
problem during service, and the lack of any treatment for the 
conditions for years after service, there is no medical 
evidence linking the Veteran's depression or bipolar disorder 
to her military service.  Instead, an August 2002 VA 
treatment note stated that the Veteran's stressors for her 
depression were separation from her husband and children, a 
dysfunctional relationship with her parents, and that she 
worked two jobs and went to school.  A veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Therefore, without evidence that the Veteran's 
bipolar disorder or depression is related to her military 
service she can not be granted service connection.  

In summary, the record does not show that there is credible 
supporting evidence of an in-service sexual assault during 
service.  While the Veteran has been diagnosed with PTSD 
related by some to the Veteran's account of in-service sexual 
assault, her reported stressor events are not verified and 
cannot support the diagnosis.  The evidence does not support 
a finding that any currently diagnosed psychiatric disorder, 
other than PTSD, is related to service.  The preponderance of 
the evidence is against the Veteran's claim.  Accordingly, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


